Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 9/14/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-17 are pending in this office action.
Claims 1, 7-9 have been amended. 
Claims 13-17 are new.
Claims 1-17 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites “about 70 to 95% by weight of elastomer: resin” which does not 
clarify what is meant by this incomplete phrase which renders claim 8 indefinite. The reason is it is unclear whether TKS rubber comprises this ratio or this ratio is with respect to the total composition. However, it is understood that 70-95% by weight is specific for ‘Isoprene elastomer 70-95%’ by weight for TKS rubber (at least in Table 1 in PGPUB). Therefore, ideally, applicants may amend claim 8 to recite identical claim limitation as claimed for claim 1”. However, if applicants need to include additional claim limitation to claim elastomer: resin ratio, applicants are advised to do so by further amending claim 8 to make the claim 8 clear. 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	 Claims 1-3, 7, 13-17 are rejected under 35 USC § 103 as being unpatentable over Abraham et al. US 2005/0170041 (hereinafter Abraham) in view of Porsgaard et al. (US 2009/0017159) in view of Buranov et al. (in Extraction and characterization of Latex and Natural Rubber from Rubber-Bearing Plants J. Agric. Food Chem. Vol 58, pgs. 734-743, 2010) (hereinafter Buranov) and as evidence given by Buranov et al. US 2007/0276112.

9. 	Regarding claim 1, Abraham discloses a chewing gum base comprising 3 to 50 wt.% elastomer, 0.5 to 25 wt.% softener, 5 to 75 wt.% resin, 2 to 30 wt.% of an emulsifier, 0 to 20 wt.% filler (at least in [0010]). Abraham also discloses that the elastomer can be from natural rubber ([0010]). Even if Abraham et al. is silent about hydrophilic modifier, however, it is also optional as claimed in claim 1.

Abraham et al. also discloses that the elastomer can be a synthetic elastomer. However, even if Abraham et al. is silent about the amount of synthetic elastomer, claim 1 is optional about synthetic elastomer also.
Claim 1 recites that 0-20 wt. % natural elastomer other than TKS rubber. Therefore, it is also optional. Therefore, it can be interpreted from the disclosure by Abraham et al. that as Abraham et al. discloses that the elastomer can be anyone of a natural or synthetic elastomer ([0010] e.g. the elastomer can be chosen from a natural rubber, a synthetic elastomer and a combinations thereof) and it can be from a natural rubber ([0043]) and in an amount of from 3 to 50 wt.% elastomer ([(0010]) in the gum base composition, therefore, Abraham et al. discloses that natural elastomer can be present in an amount from 3-50% by weight of the gum base composition.
Even if Abraham et al. is silent about hydrophilic modifier, however, it is also optional as claimed in claim 1.
However, Abraham fails to explicitly disclose TKS rubber.
Buranov teaches TKS rubber (Abstract, "Consecutive extraction of latex and natural rubber from the roots of rubber-bearing plants such as Taraxacum kok-saghyz (TKS), Scorzonera tau-saghyz (STS), and Scorzonera Uzbekistanica (SU) were carried out.") and it is hypoallergenic also (Under Introduction, second paragraph).
Both Abraham and Buranov are in the same field of endeavor and use natural rubber.

It is to be noted that the combinations of prior arts do not specifically disclose the elastomer to total resin ratio as claimed in claims 1, 13, 14.
Porsgaard et al. discloses that natural rubber containing gum base can include polyisoprene elastomer in an amount from 10-45% by weight ([0042]). 
The broad range amounts of of TKS rubber ([0010] e.g. 3-50wt.%, [0043] of Abraham e.g. natural rubber and NPL Buranov has TKS as natural rubber which is hypoallergenic) in and polyisoprene (in Porsgaard et al., 10-45% by weight ([0042]) will make the overlapping ration as claimed in claims 1, 13,14. Also one of ordinary skill in the art can optimize and can make the final amount of polyisoprene in the final product in order to achieve desired degree of soft, plasticized product.  However, the sequential steps of first combining polyisoprene and resin with TKS rubber and followed by processed TKS rubber processed by polyisoprene and resin (70-95% by weight of poly-isoprene and rest resin) with the supplementation of residual resin to make elastomer: total resin as claimed in amended claim 1, and claims 13, 14 is met.
Absent showing of unexpected results, the specific amount of ratio of elastomer: total resin is not considered to confer patentability to the claims. As the taste, texture, 
Regarding claims 15-17, it is to be noted that claims 15-17 are product-by-process claims.
Therefore, Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or 
The combination above teaches a chewing gum product that is identical or only slightly different than a chewing gum made by the recited method steps. 

10. 	Regarding claim 2, modified Abraham discloses the gum base of claim 1. Abraham teaches the use of natural rubber ([0010)).
Abraham is silent and fails to explicitly disclose the TKS rubber is natural rubber which is extracted in its natural form by a blender method using only food acceptable solvents and reagents.
NPL Buranov et al. teaches TKS rubber extracted by a blender method using only food acceptable solvents and reagents (Abstract, and Pg. 736, Under “Latex Extraction with blender method”; it is well within the routine skill in the art to use "only
food acceptable solvents and reagents" in preparing a natural rubber for use in a food product).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham with the teaching of Buranov to get extracted TKS in a solvent by blending method which is performed by grinding and regrinding and therefore, it is a relatively simple method and it helps to get extracted in the natural form for the purpose of more readily obtaining a natural rubber using blending method (Abstract and page 736) and the method is simple and cost effective for use as natural rubber as natural elastomer in a gum base.


One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham with the teaching of Buranov to get extracted TKS in a solvent by a flow method which is a superior method to obtain more pure and concentrated form of TKS extracted natural rubber (at least in Abstract and Under Latex Extraction via Flow method in col 2 last paragraph of page 736 and
continued to page 737) for the desired choice of using a pure natural rubber as natural elastomer in a gum base.

12.	 Regarding Claim 7, Abraham discloses a method of producing chewing gum bases comprising the formula (i.e. adjusted formula) from the teachings of Abraham et al. (at least in [0140]-[0149]; 0160]-[0164], [0148], "In some embodiments, a gum base portion of a composition include 3 to 50 wt. % of an elastomer, 0.5 to 25 wt. % of a softener, 2 to 30 wt. % of an emulsifier, 5 to 75 wt.% of a resin, and 0 to 20 wt% ofa filler, with the total wt. % of the gum base portion being 100. The gum base can include, for example, 30 wt. % terpene resin, 15 wt. % hydrogenated vegetable oil (e.g., 
Abraham discloses a method of producing chewing gum bases comprising the steps of
(a) Abraham et al. discloses that “Elastomers provide the rubbery, cohesive nature to the gums, and can include, for example, one or more natural rubbers ([0141)). In some embodiments, Abraham et al. also discloses that resins can be used to vary the firmness of the gum base and aid in softening the elastomer component of the gum
base (at least in [(0142]). Abraham et al. also discloses that the Non-limiting examples of suitable resins include one or more of the following: a rosin ester, a terpene resin such as a terpene resin from a-pinene, (3-pinene and/or d-limonene, polyvinal acetate, polyvinyl alcohol, ethylene vinyl acetate, and vinyl acetate-vinyl laurate copolymer"; naturally obtained rubber is a mixture of elastomer and resin and that the resin content of a final gum base must have a consistent level of resin (at least in [0140]-[0149]; [0160]-[0164]in [0142] it says resin provides firmness etc.). Therefore, it depends on type and amounts of resin for a particular elastomer e.g. in this instance, natural rubber as natural elastomer to determine the desired firmness etc. for the desired end product like chewing gum, bubble gum, or a functional gum ([0141)).
Abraham is silent and fails to explicitly disclose TKS rubber.

Both Abraham and Buranov are in the same field of endeavor and use natural rubber.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham with the teaching of Buranov to include TKS rubber as natural rubber in order to obtain a gum base with a more economical natural (not synthetic) source of natural rubber, e.g. TKS rubber which is hypoallergenic also (Under Introduction, second paragraph) to be incorporated into the gum base to make chewing gum.

13. 	Regarding claim 7, it is also to be noted that claim 7 is related to the creation of “master formula’. It is known and as evidenced by Buranov et al. that extracted TKS rubber has resin (at least in [0011]) and it is also known and as evidenced by applicants specification that the different batches of TKS rubber prepared have different ratios of TKS: resin (in PGPUB [0071], Table 2). It is also known that the texture of the prepared TKS rubber depends on this ratio. Therefore, based on the desired choice of texture and the firmness of the gum base product, one TKS batch is selected to be used for gum base preparation which reads on “a first batch TKS rubber having a known ratio of elastomer: resin” and in combination with added terpene resin needed for the desired 
However, as because all the batches do not have the identical ratio, therefore, one of ordinary skill in the art can use a second batch of TKS rubber and it is within the skill of one of ordinary skill in the art to analyze the ratio of the second batch as claimed in claim 7 (b).
It is also within the skill of one of ordinary skill in the art to adjust the second batch of TKS rubber with the compensation of additional resin to make the master formula so that the final elastomer and resin ratio remains same for the master formula made from the second batch of TKS tuber to be used for gum base preparation to meet claim 7 (c).
Therefore, the at least one batch of gum base can be made using the disclosed components including TKS rubber and terpene resin and other ingredients as disclosed
by Abraham et al. (at least in [0140]-[0149]; 0160]-[0164], [0148], in view of NPL Buranov et al. (At least in Abstract) and discussed above to meet claim 7 (d).
It is also to be noted that the steps of claim 7 do not recite and particular specific method step or any range amounts of ingredients and ratio proper for the desired texture, however, it recites only the method to manipulate to combine the ingredients to make the product. Therefore, it is within the skill of one of ordinary skill in the art because as because it is just the adjustment of two ingredients elastomer and resin to make desired ratio of choice to achieve desired firmness and texture of the gum base, and there is no additional method step, the steps of claim 7 to create “master formula” 
Therefore, it is also considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount and ratio of TKS rubber and resin are not considered to confer patentability to the claims. As the elastomer : resin ratios are variables for different batches of TKS rubber, that can be modified, among others, by adjusting the amounts of resin, type of resin and type of final product etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the ratio of TKS rubber, resin in Abraham in view of Buranov et al., to amounts, of known desired ratio, as that presently claimed, in order to obtain the desired effect e.g. desired firmness,
texture etc. for the desired product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).]

14. 	Claim 4 is rejected under 35 USC § 103 as being unpatentable over Abraham et al. US 2005/0170041 (hereinafter Abraham) in view of Buranov et al. (in Extraction and characterization of Latex and Natural Rubber from Rubber- Bearing Plants J. Agric. Food Chem. Vol 58, pgs. 734-743, 2010) (hereinafter Buranov) as applied to claim 1 and further in view of Eskew et al. USPN 2393035.

15. 	Regarding Claim 4, modified Abraham discloses the gum base of claim 1. Abraham is silent and fails to explicitly disclose the TKS rubber is extracted by a water milling method using only food acceptable solvents and reagents. Buranov teaches TKS rubber extracted by a water milling method using only food acceptable solvents and reagents (Pg. 735, top of right hand column, "However, solid natural rubber can also be extracted commercially via benign water-milling (24, 25) and green dry-milling processes (26)."; it is well within the routine skill in the art to use "only food acceptable solvents and reagents" in preparing a natural rubber for use in a food product.).
Buranov teaches that water-milling method disclosed by the prior art by Eskew et al. USPN 2393035 (page 735 col 2 line 3 e.g. Ref No 25).
Eskew et al. discloses that natural rubber from kok —saghyz, and tau-saghyz (col 1 lines 10-12) are recovered by using the method of mill-crushing the leached root in water which is water-milling method which is greatly simplified method and is performed without the use of any alkali or chemical treatment and the whole washed roots are leached with hot water to remove carbohydrates and then mill-crushed with water (at least in page 1col 2 lines 1-10 and in claim 1 of Eskew et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham with the teaching of Buranov and Eskew et al. for the purpose of more readily obtaining a natural rubber by using a greatly simplified method and is performed without the use of any alkali or chemical .

16. 	Claim 5 is rejected under 35 USC § 103 as being unpatentable over Abraham et al. US 2005/0170041 (hereinafter Abraham) in view of Buranov et al. (in Extraction and characterization of Latex and Natural Rubber from Rubber- Bearing Plants J. Agric. Food Chem. Vol 58, pgs. 734-743, 2010) (hereinafter Buranov) as applied to claim 1 and further in view of Buranov et al. US 2007/0276112 (Buranov ‘112).

17. 	Regarding Claim 5, modified Abraham discloses the gum base of claim 1.
Abraham is silent and fails to explicitly disclose the TKS rubber is extracted by a green dry-milling method using only food acceptable solvents and reagents. Buranov teaches TKS rubber extracted by a water milling method using only food acceptable solvents and reagents (Pg. 735, top of right hand column, "However, solid natural rubber can also be extracted commercially via benign water-milling (24, 25) and green dry-milling processes (26)."; it is well within the routine skill in the art to use "only food acceptable solvents and reagents" in preparing a natural rubber for use in a food product.).
Buranov teaches that water-milling method disclosed by the prior art by Buranov ‘112 (page 735 col 2 line 3 e.g. Ref No 26). Buranov ‘112 discloses under non-aqueous condition ([0030]) by using green dry-milling method which is less labor —intensive, less .

18.	 Claims 6, 10 are rejected under 35 USC § 103 as being unpatentable over Abraham et al. US 2005/0170041 (hereinafter Abraham) in view of Buranov et al. (in Extraction and characterization of Latex and Natural Rubber from Rubber- Bearing Plants J. Agric. Food Chem. Vol 58, pgs. 734-743, 2010) (hereinafter
Buranov) as applied to claims 1 and 7 and further in view of Hartwig et al. USPN 2344916 (hereinafter Hartwig).

19.	 Regarding claim 6, Abraham fails to explicitly disclose the TKS rubber is ground to reduce its molecular weight prior to incorporation into the gum base. Hartwig teaches natural rubber ground to reduce its molecular weight prior to incorporation into the gum base (Col. 2, Ln 55-Col. 3, Ln. 9, “We have found that milkweed gum, after being masticated or milled sufficiently to reduce its viscosity to the point close to that of the gum chicle, may be used in chewing gum base in as large a proportion as 90 percent of the total weight of, base, producing a product quite similar in properties to the one which could only be obtained by the use of a substantial amount of gum chicle in the base."). Both Abraham and Hartwig are in the field of chewing gum bases. It would have been 
time of the invention to modify Abraham with the teaching of Buranov for the purpose of obtaining a gum base with a more economical source of natural rubber.

20. 	Regarding claim 10, modified Abraham discloses the method of claim 7. Abraham fails to explicitly disclose the TKS rubber is ground to reduce its molecular weight prior to incorporation into the gum base. Hartwig teaches grinding a natural rubber to reduce its molecular weight prior to incorporation into the gum base (Col. 2, Ln 55-Col. 3, Ln. 9, “We have found that milkweed gum, after being masticated or milled sufficiently to reduce its viscosity to the point close to that of the gum chicle, may be used in chewing gum base in as large a proportion as 90 percent of the total weight of, base, producing a product quite similar in properties to the one which could only be obtained by the use of a substantial amount of gum chicle in the base."). Both Abraham and Hartwig are in the field of chewing gum bases. It would have been obvious to one of 
invention to modify Abraham with the teaching of Buranov for the purpose of obtaining a gum base with a more economical source of natural rubber.

21. 	Claims 2-4, 5, 6 are also considered as Product-by-process claim.
The examiner notes that these are product-by-process claims.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.

Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd.,
580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re .

22. 	Claims 8 and 9 are rejected under 35 USC § 103 as being unpatentable over Abraham et al. US 2005/0170041 (hereinafter Abraham) in view of Buranov et al. (in Extraction and characterization of Latex and Natural Rubber from Rubber- Bearing Plants J. Agric. Food Chem. Vol 58, pgs 734-743, 2010) (hereinafter
Buranov) and further in view of Anderson et al. US 2004/0142066 in view of evidence given by Buranov et al. US 2007/0276112.

23. 	Regarding claim 8, Abraham discloses a method of producing chewing gum bases comprising the formula (i.e. adjusted formula) from the teachings of Abraham et al. (at least in [0140]-[0149]; 0160]-[0164], [0148], "In some embodiments, a gum base portion of a composition include 3 to 50 wt % of an elastomer, 0.5 to 25 wt. % of a softener, 2 to 30 wt % of an emulsifier, 5 to 75 wt.% of a resin, and 0 to 20 wt. % ofa filler, with the total wt % of the gum base portion being 100. The gum base can include, for example, 30 wt % terpene resin, 15 wt. % hydrogenated vegetable oil (e.g., hydrogenated cottonseed oil), 2 wt. % lecithin, 2.5 wt. % polyisobutylene, 27 wt. % 
It is to be noted that even if Abraham does not specifically mention chewing gum base, however, it is interpreted as the homogeneously mixed above ingredients would provide a consistent property of desired texture, firmness which can read on “compositionally consistent” gum base.
Abraham et al. also discloses that “Elastomers provide the rubbery, cohesive nature to the gums, and can include, for example, one or more natural rubbers ([0141]). Abraham discloses a chewing gum base comprising 3 to 50 wt.% elastomer ([0010]) and the elastomer can be a natural rubber ([0043]).
As discussed above, Abraham discloses a chewing gum base comprising 3 to 50 wt.% elastomer ([0010]) and the elastomer can be a natural rubber ([0043]) and Buranov teaches TKS rubber (Abstract). It is to be noted that Abraham discloses a method of producing chewing gum bases comprising the steps selecting ratio between elastomer: resin from the disclosed range amounts of these ingredients (at least in Abraham et al. [0140]- [0149], [0142], "Resins can be used from 5-75 wt.% of the gum base and it is used to vary the firmness of the gum base and aid in softening the elastomer component of the gum base. Non-limiting examples of suitable resins include one or more of the following: a rosin ester, a terpene resin such as a terpene resin from a- pinene, (3-pinene and/or d-limonene, polyvinal acetate, polyvinyl alcohol, ethylene vinyl acetate, and vinyl acetate-vinyl laurate copolymer etc.).
Abraham is silent and fails to explicitly disclose TKS rubber.

Both Abraham and Buranov are in the same field of endeavor and use natural rubber. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham with the teaching of Buranov to include TKS rubber as natural rubber in order to obtain a gum base with a more economical natural (not synthetic) source of natural rubber, e.g. TKS rubber which is hypoallergenic also (Under Introduction, second paragraph) to be incorporated into the gum base to make chewing gum.
Regarding claim 8 (a), newly amended claim limitation of claim 8 includes the rejection made for claim 1 with respect to the range ratio of the elastomer:resin as claimed in the independent claim 1. Additionally, claim 8 is interpreted as based on pre- determined ratio having desired ratio necessary to have desired texture etc., a standardized ratio is selected from within the natural range values of TKS rubber in order to have the desired texture and therefore, can be considered to include in the formula to make gum base. Therefore, it is within the skill of one of ordinary skill in the art to select a standardized ratio of elastomer: resin from within the natural ranges of TKS rubber batches. Regarding claim 8 (b), it is to be noted that the two or more TKS batches having different ratios of elastomer: resin, can be combined to have the selected standardized batch. Therefore, it is also within the skill of one of ordinary skill in the art to combine two or more TKS batches having different ratios of elastomer: 
Regarding claim 8 (c ), one of ordinary skill in the art can use the at least one batch of gum base can be formulated including first standardized TKS rubber and using the disclosed components including TKS rubber and terpene resin and other ingredients as disclosed by Abraham et al. (at least in [0140]-[0149]; 0160]-[0164], [0148], in view of NPL Buranov et al.(At least in Abstract) and discussed above.
Regarding claim 8 (d), it is also within the skill of one of ordinary skill in the art to mix another two or more TKS batches having different ratios of elastomer: resin to prepare second standardized batch and followed by preparing at least one gum base from second standardized batch of TKS rubber to make step (e ) of claim 8 similar to step 8 (c ).
It is also to be noted that the steps of claim 8 do not recite and particular specific method step or any range amounts of ingredients and ratio proper for the desired texture, however, it recites only the method to manipulate to combine the ingredients to make the product. Therefore, it is within the skill of one of ordinary skill in the art because as because it is just the adjustment of two ingredients elastomer and resin to make desired ratio of choice to achieve desired firmness and texture of the gum base, and there is no additional method step, the steps of claim 7 to create “master formula” of uniform elastomer:resin ratio from different batches of TKS rubber with resin ratio to be used to make gum base.


Therefore, it is also considered as Result Effective Variable.
Absent showing of unexpected results, the specific amount and ratio of TKS rubber and resin are not considered to confer patentability to the claims. As the elastomer : resin ratios are variables for different batches of TKS rubber, that can be modified, among others, by adjusting the amounts of resin, type of resin and type of final product etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the ratio of TKS rubber, resin in Abraham in view of Buranov et al., to amounts, of known desired ratio, as_ that presently claimed, in order to obtain the desired effect e.g. desired firmness, texture etc. for the desired product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 
Regarding step (b) of claim 8, “blending” step, Anderson et al. US 2004/0142066 discloses that homogeneously massed initial ingredients including a balance of elastomers, resin with other additives (when used) ([0164]) [therefore, other additives other than elastomer and resin may or may not be used], is thoroughly mixed to make homogeneously mixed mass ([0164]-[0166)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham and Buranov to include the teaching of Anderson et al. to make a homogeneously mixed mass ([0164]-[0166]) having a balanced elastomer and resin mixture ([0164]) in order to have desired stiffness and texture of the elastomer.
It is also to be noted that the gum base made from the homogeneously mixed (i.e blended in a blade mixer [0164]) mass ([0164]-[0166]) having a balanced elastomer and resin mixture ([(0164]) would produce “composition” which is “compositionally consistent” chewing gum base of claim 8.
Therefore, it is within the skill of one of ordinary skill in the art to select from the “standardized ratio” and then to blend two or more batches to make first standardized batch having the selected ratio of elastomer: resin from which the formulation of the first batch can be made by optimizing the known ratios of blended two or more batches in order to prepare at least a second standardized batch of similar ratio to be used for making gum base.


It is to be noted that even if Abraham does not specifically mention chewing gum base, however, it is interpreted as the homogeneously mixed above ingredients would provide a consistent property of desired texture, firmness which can read on “compositionally consistent” gum base.
However, claim 9 is additionally addressed as below.
Claim 9 is broad and does not specify the amount, ratio, or additional method step. Therefore, it is within the skill of one of ordinary skill in the art to select a known TKS rubber batch having desired elastomer: resin for desired texture. It is to be noted that claim 9 (a) recites to select a first batch of TKS rubber having desired known ratio of elastomer: resin. ), It is within the skill of one of ordinary skill in the art to select a known elastomer: resin ratio of TKS rubber as first batch having desired known texture to be used to formulate gum base having desired firmness etc. and the elastomer, resin and other additives containing gum base formulation related composition is disclosed by Abraham in view of NPL Buranov as discussed above and is applicable here. Regarding claim 9 (b), it is within the skill of one of ordinary skill in the art to use the at least one batch of gum base can be formulated including first standardized TKS rubber and using the disclosed components including TKS rubber and additional resin and other ingredients to make gum base as disclosed by Abraham et al. (at least in [0140]- [0149]; 0160]-[0164], [0148], in view of NPL Buranov et al.(At least in Abstract) and discussed above.

Regarding claim 9 (d), one of ordinary skill in the art can use the at least one batch of gum base can be formulated by using the standardized batch of TKS rubber and using the disclosed components including TKS rubber and additional resin and other ingredients to make gum base as disclosed by Abraham et al. (at least in [0140]-[01 49]; 0160]-[0164], [0148], in view of NPL Buranov et al.(At least in Abstract) and discussed above.
Regarding step (c) of claim 9, “blending” step, Anderson et al. US 2004/0142066 discloses that homogeneously massed initial ingredients including a balance of elastomers, resin with other additives (when used) ([0164]) [therefore, other additives other than elastomer and resin may or may not be used], is thoroughly mixed to make homogeneously mixed mass ([0164]-[0166)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Abraham and Buranov to include the teaching of Anderson et al. to make a homogeneously mixed mass ([0164]-[0166]) having a balanced elastomer and resin mixture ([(0164]) in order to have desired stiffness and texture of the elastomer.

It is also to be noted that the steps of claim 9 do not recite and particulars specific method step or any range amounts of ingredients and ratio proper for the desired texture, however, it recites only the method to manipulate to combine the ingredients to make the product. Therefore, it is within the skill of one of ordinary skill in the art because as because it is just the adjustment of two ingredients elastomer and resin to make desired ratio of choice to achieve desired firmness and texture of the gum base, and there is no additional method step, the steps of claim 7 to create “master formula” of uniform elastomer: resin ratio from different batches of TKS rubber with resin ratio to be used to make gum base.
Regarding claim 9, it is also to be noted that claim 8 claims selecting standardized ratio of elastomer and resin and to create “standardized batch of TKS rubber to be used for making desired textured with desired firmness containing gum base. It is known and as evidenced by Buranov et al. that extracted TKS rubber has resin (at least in [0011]) and itis also known and as evidenced by applicants specification that the different batches of TKS rubber prepared have different ratios of TKS: resin (in PGPUB [0071], Table 2). Therefore, claim 8 recites few steps to standardize the ratio and to make standardized TKS rubber batches to be used to make desired choice of texture and the firmness containing gum base product.
Therefore, it is also considered as Result Effective Variable.


25. 	Claims 11-12 are rejected under 35 USC § 103 as being unpatentable over Abraham et al. US 2005/0170041 (hereinafter Abraham) in view of Buranov et al. (in Extraction and characterization of Latex and Natural Rubber from Rubber- Bearing Plants J. Agric. Food Chem. Vol 58, pgs. 734-743, 2010) (hereinafter Buranov) and further in view of Anderson et al. US 2004/0142066 as applied to claims 8-9 and further in view of Hartwig et al. USPN 2344916 (hereinafter Hartwig).

26. 	Regarding Claims 11-12, modified Abraham discloses the method of claims 8, 9. Abraham fails to explicitly disclose the TKS rubber is ground to reduce its molecular weight prior to incorporation into the gum base. Hartwig teaches grinding a natural rubber to reduce its molecular weight prior to incorporation into the gum base (Col. 2, Ln 55-Col. 3, Ln. 9, “We have found that milkweed gum, after being masticated or milled sufficiently to reduce its viscosity to the point close to that of the gum chicle, may be used in chewing gum base in as large a proportion as 90 percent of the total weight of, base, producing a product quite similar in properties to the one which could only be obtained by the use of a substantial amount of gum chicle in the base."). Both Abraham and Hartwig are in the field of chewing gum bases. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abraham with the teaching of Hartwig for the purpose of obtaining a chewing gum bases with improved properties. Abraham fails to explicitly disclose TKS rubber. Buranov teaches TKS rubber (Abstract, "Consecutive extraction of latex and natural rubber from the roots of rubber-bearing plants such as Taraxacum kok-saghyz (TKS), Scorzonera tau-saghyz (STS), and Scorzonera Uzbekistanica (SU) were carried out.") and recognizes that TKS rubber has an inherent resin content (Pg. 735, top paragraph of left hand column, "TKS and STS contain also wax, resin, and fatty acids, the contents of which are lower compared to guayule (2)."). Both Abraham and Buranov are in the field of practical uses of natural rubber. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abraham with the teaching of Buranov for the purpose of obtaining a gum base with a more economical source of natural rubber.

Response to arguments
27.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the 112 rejections of record. 
However, a new 112 second paragraph rejection has been made for amended claim 8. 

28.	Applicants argued on page 9 that applicants amendment overcome rejections of record.
In response, it is agreed. Therefore, a new secondary prior art by Porsgaard et al. discloses that (US 2009/0017159) is used to address that natural rubber containing gum base can include polyisoprene elastomer in an amount from 10-45% by weight ([0042]).
The broad range of TKS rubber and polyisoprene, will make the final amount of polyisoprene in the final product. However, the sequential steps of first combining polyisoprene and resin with TKS rubber and followed by processed TKS rubber processed by polyisoprene and resin (70-95% by weight of poly-isoprene and rest resin) with the supplementation of residual resin in order to have elastomer: total resin as claimed in amended claim 1 is met. 

29.	Applicants argued on page 9 that the amended independent claim 1 provides unexpected result.
In response, however, the criticality of the claimed composition of independent claim 1 and also the independent method claim 8, 9 with the sequential steps and the specific range ratio is not specifically disclosed by the combinations of prior arts of record. One of ordinary skill in the art can treat TKS rubber to ground to reduce its MW prior to incorporation needs to make TKS rubber soft enough by using elastomer which will help to perform processing TKS for its introduction to the gum base. 
The examiner acknowledges the result. The examiner has fully considered the examples of the instant specification (Tables 1-14 and paragraphs [0073]-[0076], Table 1) as mentioned and argued in the remarks section (page 9 last paragraph). However, the unexpected result as claimed by the applicants do not commensurate with the scope of the claim and also is not commensurate with the closest prior art.
The reason is applicants have not shown specifically (a) the superiority of using polyisoprene compared to other elastomer (b) applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits).
The examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.

any of the elements of claims 7-9”.
In response, it is to be noted and as discussed in the office action above that combinations of prior arts teach the formula. Therefore, it would have been obvious and it is within the skill of one of ordinary skill in the art to make a second batch or more in order to have desired softness etc. characteristics property by adjusting the TKS rubber (comprising polyisoprene and resin) with more additional resin, as desired. It would have also been obvious that one of ordinary skill in the art would have been motivated to check to confirm what is needed and obvious to make further adjustments so that it is consistently doable by one of ordinary skill in the art in order to 
get the desired product.  


Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792          

/DONALD R SPAMER/Primary Examiner, Art Unit 1799